 

Exhibit 10.44

 

EXECUTION VERSION

 



 

 

GUARANTEE AGREEMENT

 

Dated as of November 30, 2017

 

among

 

FIDELITY & GUARANTY LIFE,

 

FGL US HOLDINGS INC.,

 

FIDELITY & GUARANTY LIFE BUSINESS SERVICES, INC.

 

and

 

the other GUARANTORS Party Hereto

 

and

 

ROYAL BANK OF CANADA,

as Administrative Agent

 



 




 

 

 

TABLE OF CONTENTS

 



    Page       Section 1. Definitions 1       Section 2. Guarantees by
Guarantors 3       Section 3. General Representations and Warranties 7      
Section 4. Reserved 8       Section 5. Remedies upon Event of Default 8      
Section 6. Fees and Expenses; Indemnification 8       Section 7. Additional
Guarantors 8       Section 8. Notices 8       Section 9. No Implied Waivers;
Remedies Not Exclusive 10       Section 10. Successors and Assigns 10      
Section 11. Amendments and Waivers 10       Section 12. Choice of Law;
Jurisdiction; Consent to Service of Process 10       Section 13. Waiver of Jury
Trial 11       Section 14. Severability 11       Exhibit A Form of Guarantee
Agreement Supplement  



 

i 

 

 



GUARANTEE AGREEMENT

 

This GUARANTEE AGREEMENT (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of November 30, 2017 is entered into by and among FIDELITY
& GUARANTY LIFE, a Delaware corporation (“FGL”), FGL US HOLDINGS INC., a
Delaware corporation (“FGL US”), FIDELITY & GUARANTY LIFE BUSINESS SERVICES,
INC., a Delaware corporation (“FGLBS”), the other Guarantors party hereto and
ROYAL BANK OF CANADA, as Administrative Agent.

 

WHEREAS, Fidelity & Guaranty Life Holdings, Inc., a Delaware corporation (the
“Company”) and CF Bermuda Holdings Limited, a Bermuda exempted limited liability
company (the “Parent Borrower”), as borrowers (in such capacity, the “Borrowers”
and individually, each, a “Borrower”) are entering into the Credit Agreement
described in Section 1 hereof, consisting on the date hereof of a revolving
credit facility in an aggregate principal amount of $250,000,000;

 

WHEREAS, the Borrowers intend to use the proceeds of the revolving credit
facility (i) for working capital, growth initiatives and general corporate
purposes of the Borrowers and (ii) to pay fees, commissions and expenses
incurred in connection with this Agreement and the Transactions;

 

WHEREAS, the Guarantors (as defined below) are each willing to guarantee the
obligations of the Borrowers as provided herein;

 

WHEREAS, the Lenders are not willing to enter into the Credit Agreement unless
the obligations of the Borrowers under the Credit Agreement are guaranteed as
described above;

 

WHEREAS, the Guarantors will derive substantial direct and indirect benefits
from the extensions of credit to the Borrowers pursuant to the Credit Agreement
and are willing to execute and deliver this Agreement in order to induce the
Lenders to extend credit to the Borrowers pursuant to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.          Definitions. Terms Defined in Credit Agreement. Capitalized
terms defined in the Credit Agreement and not otherwise defined in subsection
(b) of this Section have, as used herein, the respective meanings provided for
in the Credit Agreement.

 

(b)          Additional Definitions. The following additional capitalized terms,
as used herein, have the following meanings:

 

“Administrative Agent” means Royal Bank of Canada, in its capacity as
Administrative Agent under the Loan Documents, and its successors and assigns in
such capacity.

 

 

 

 

“Agent-Related Persons” means the initial Administrative Agent and any successor
Administrative Agent, in each case together with their respective Affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.

 

“Aggregate Payments” has the meaning specified in Section 2(k).

 

“Borrowers” has the meaning specified in the recitals hereto.

 

“Contributing Guarantors” has the meaning specified in Section 2(k).

 

“Credit Agreement” means the Credit Agreement, dated as of the date hereof,
among the Borrowers, the Lenders party thereto, Royal Bank of Canada, as
Administrative Agent and LC Issuer, and the other agents and arrangers party
thereto.

 

“Fair Share” has the meaning specified in Section 2(k).

 

“Fair Share Contribution Amount” has the meaning specified in Section 2(k).

 

“Funding Guarantor” has the meaning specified in Section 2(k).

 

“Guarantee” means, with respect to each Guarantor, its guarantee of the
Obligations under Section 2 hereof or Section 1 of a Guarantee Agreement
Supplement.

 

“Guarantee Agreement Supplement” means a Guarantee Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the
Administrative Agent for the purpose of adding a Person as a party hereto
pursuant to Section 7.

 

“Guaranteed Parties” means, collectively, (i) the Administrative Agent, (ii) the
Lenders, (iii) the LC Issuers and (iii) the respective successors and assigns
and the permitted transferees and endorsees of each of the foregoing.

 

“Guarantor” means FGL, FGL US, FGLBS and each Person that, at any time after the
date hereof, becomes a “Guarantor” pursuant to Section 7.

 

“Release Conditions” means the following conditions for releasing all the
Guarantees:

 

(i)          all Revolving Commitments under the Credit Agreement shall have
expired or been terminated; and

 

(ii)         all Obligations (other than (i) unmatured, surviving contingent
indemnification obligations not yet due and payable and (ii) LC Obligations that
have been Cash Collateralized in an amount equal to 103% of the Fronting
Exposure with respect thereto) shall have been paid in full.

 

“Voidable Transfer” has the meaning specified in Section 2(j).

 

 2 

 

 

(c)          Terms Generally. The definitions of capitalized terms herein
(including those incorporated by reference to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless otherwise
expressly provided herein or the context requires otherwise, (i) any definition
of or reference to any agreement (including this Agreement), instrument or other
document shall be deemed to include all subsequent amendments and other
modifications thereto and shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth in the Loan Documents), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement and (v) the word “property” shall be construed to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

Section 2.          Guarantees by Guarantors.

 

(a)          Guarantees. Subject to the provisions of Section 2(k), the
Guarantors jointly and severally, unconditionally and irrevocably guarantee to
the Administrative Agent for the benefit of the Guaranteed Parties the full and
punctual payment and performance of each Obligation when due (whether at stated
maturity, upon acceleration or otherwise). If the Borrowers fail to pay any
Obligation punctually when due, the Guarantors jointly and severally shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in the Credit Agreement.

 

(b)          Guarantees Unconditional. The obligations of each Guarantor under
its Guarantee shall be unconditional and absolute and, without limiting the
generality of the foregoing, to the fullest extent permitted under applicable
law, will not be released, discharged or otherwise affected by:

 

(i)          any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Borrower, any other Guarantor or any other
Person under any Loan Document, by operation of law or otherwise;

 

(ii)         any modification or amendment of or supplement to any Loan
Document, including, without limitation, any increase in the Obligations
resulting from the extension of additional credit to any Credit Party or any of
its Subsidiaries or otherwise;

 

(iii)        any change in the corporate existence, structure or ownership of
any Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
any Borrower, any other Guarantor or any other Person under any Loan Document;

 

 3 

 

 

(iv)        the existence of any claim, set-off or other right whatsoever (in
any case, whether based on contract, tort or any other theory) that such
Guarantor may have at any time against any Borrower, any other Guarantor, any
Guaranteed Party or any other Person, whether in connection with the Loan
Documents or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(v)         any invalidity or unenforceability relating to or against any
Borrower, any other Guarantor or any other Person for any reason of any Loan
Document, or any provision of applicable law or regulation purporting to
prohibit the payment of any Obligation by any Borrower, any other Guarantor or
any other Person;

 

(vi)        any failure of any Guaranteed Party to disclose to any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Credit Party now or
hereafter known to such Guaranteed Party (each Guarantor waiving any duty on the
part of the Guaranteed Parties to disclose such information); or

 

(vii)       other than satisfaction in full of the Release Conditions, any other
act or omission to act or delay of any kind by any Borrower, any other
Guarantor, any other party to any Loan Document, any Guaranteed Party or any
other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of or
defense to any obligation of any Guarantor hereunder.

 

(c)          Release of Guarantees.

 

(i)         All the Guarantees will automatically be discharged and released
without any further action by the Administrative Agent or any other Guaranteed
Party when all the Release Conditions are satisfied. If at any time any payment
of an Obligation is rescinded or must be otherwise restored or returned, in
whole or in part, upon the insolvency or receivership of any Borrower or
otherwise, the Guarantees will be reinstated with respect thereto as though such
payment, or part thereof, had been due but not made at such time.

 

(ii)         If all the capital stock of a Guarantor or all or substantially all
the assets of a Guarantor are disposed of to a Person or a Guarantor merges,
amalgamates or consolidates with another Person in a transaction permitted by
the Credit Agreement and such Person is not required under the Credit Agreement
to assume the obligations of such Guarantor hereunder (any such sale, merger,
amalgamation or consolidation, a “Sale of Guarantor”), the Guarantee of such
Guarantor shall automatically be discharged and released without any further
action by the Administrative Agent or any other Guaranteed Party effective as of
the time of such Sale of Guarantor. Such release shall not require the consent
of any Guaranteed Party, and the Administrative Agent shall be fully protected
in relying on a certificate of the Borrowers as to whether any particular sale,
merger, amalgamation or consolidation constitutes a Sale of Guarantor.

 

 4 

 

 

(iii)        The Administrative Agent, at the request and expense of the
Borrowers, will execute and deliver all documents that a Borrower or a Guarantor
may reasonably request to evidence the release and termination of the Guarantee
pursuant to clause (i) or (ii) above.

 

(d)          Waiver by Guarantors. To the fullest extent permitted under
applicable law, each Guarantor irrevocably waives acceptance hereof,
presentment, diligence, marshaling, demand, protest and any notice not provided
for herein, as well as any requirement that at any time any action be taken by
any Person against any Borrower, any other Guarantor or any other Person. For
the avoidance of doubt, each Guarantee will not be subject to any revocation,
limitation, impairment, set-off, defense, counterclaim, discharge or termination
for any reason other than full satisfaction of the Release Conditions as
provided in clause (c)(i) above or a release effected in accordance with clause
(c)(ii) above.

 

(e)          Subrogation. A Guarantor that makes a payment with respect to an
Obligation hereunder will be subrogated to the rights of the payee against the
Borrowers with respect to such payment; provided that no Guarantor may enforce
any payment by way of subrogation against the Borrowers, or by reason of
contribution against any other Guarantor of such Obligation, until all of the
Release Conditions have been satisfied in full. If any amount is paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the satisfaction in full of the Release Conditions, such amount shall be
received and held in trust for the benefit of the Guaranteed Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Obligations and all other amounts payable under this Agreement in accordance
with the terms of the Loan Documents.

 

(f)          Stay of Acceleration. To the fullest extent permitted under
applicable law, if acceleration of the time for payment of any Obligation by any
Borrower is stayed by reason of the insolvency or receivership of such Borrower
or otherwise, all Obligations otherwise subject to acceleration under the terms
of the Credit Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

(g)          Right of Set-Off. In addition to any rights and remedies of the
Guaranteed Parties provided by applicable law, if any Obligation is not paid
promptly when due (after the passage of any applicable cure period as set forth
in the Loan Documents), each of the Guaranteed Parties and their respective
Affiliates is authorized at any time during the continuance of an Event of
Default, without prior notice to any Guarantor, any such notice being waived by
each Guarantor, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Guaranteed
Party or Affiliate or for the credit or the account of any Guarantor against the
obligations of such Guarantor under its Guarantee, irrespective of whether or
not such Guaranteed Party made any demand thereunder; provided that neither any
Guaranteed Party nor any of its Affiliates will be entitled to exercise any such
set off with respect to any trust or payroll account. By its acceptance hereof,
each Guaranteed Party agrees to promptly notify the Borrowers, the relevant
Guarantor and the Administrative Agent after any such set off and application
made by such Guaranteed Party; provided that the failure to give such notice
will not affect the validity of such set off and application.

 

 5 

 

 

(h)          Continuing Guarantee. Each Guarantee is a continuing guarantee, and
the provisions of this Agreement are binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns under
the Credit Agreement. If all or part of any Guaranteed Party’s interest in any
Obligation is assigned or otherwise transferred in accordance with the
provisions of the Credit Agreement, the transferor’s rights under each
Guarantee, to the extent applicable to the obligation so transferred, will
automatically be transferred with such obligation. Without limiting Section
2(c), no Guarantor, except pursuant to a transaction permitted by the Credit
Agreement, will have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent and each
Lender in accordance with the Credit Agreement.

 

(i)          Limitation on Obligations of Guarantor. Notwithstanding anything to
the contrary herein, it is the intention of the parties hereto that the
Guarantee of each Guarantor not constitute a fraudulent conveyance under
applicable fraudulent conveyance provisions of the United States Bankruptcy Code
or any comparable provision of applicable state law and not otherwise be void or
voidable under any similar laws (including foreign laws) affecting the rights of
creditors generally. To effectuate that intention, the parties hereto hereby
agree that the obligations of each Guarantor under its Guarantee are limited to
the maximum amount that would not render such Guarantor’s obligations subject to
avoidance under applicable fraudulent conveyance provisions of the United States
Bankruptcy Code or any comparable provision of applicable state law.

 

(j)          Reinstatement. If at any time payment of any of the Obligations or
any portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any other Guarantor, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Obligation, because the payment or transfer or the
incurrence of the obligation so satisfied, is declared to be void, voidable, or
otherwise recoverable under any state or federal law (collectively a “Voidable
Transfer”), or because such Guaranteed Party elects to do so on the reasonable
advice of its counsel in connection with an assertion that the payment, transfer
or incurrence is a Voidable Transfer, then, as to any such Voidable Transfer and
as to all reasonable out-of-pocket costs, expenses and attorney’s fees of the
Guaranteed Party related thereto, the liability of each Guarantor hereunder will
automatically and immediately be revived, reinstated, and restored and will
exist as though the Voidable Transfer had never been made.

 

 6 

 

 

(k)          Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guarantee. Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guarantee such that its Aggregate Payments
exceed its Fair Share as of such date, such Funding Guarantor will be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guarantee in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guarantee that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law or otherwise void or voidable
under any similar laws (including foreign laws) affecting the rights of
creditors generally; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 2(k), any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder will
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guarantee (including in respect of this Section
2(k)), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 2(k). The amounts payable as contributions
hereunder will be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 2(k)
will not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 2(k).

 

(l)          Guaranty of Payment. The Guarantee of each Guarantor is a Guarantee
of payment when due (whether or not any proceeding under any Debtor Relief Law
shall have stayed the accrual of collection of any of the Obligations or
operated as a discharge thereof) and not of collection.

 

Section 3.          General Representations and Warranties. Each Guarantor
represents and warrants that:

 

(a)          Such Guarantor (i) is duly organized and validly existing and (ii)
in good standing (to the extent such concept is applicable) under the laws of
the jurisdiction of its incorporation or organization (except, in each case
referred to in clauses (i) (other than with respect to FGL US) and (ii), to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or result in the
imposition of substantial penalties).

 

 7 

 

 

(b)          In executing and delivering this Agreement (including providing its
Guarantee), such Guarantor has (i) without reliance on the Administrative Agent
or any other Guaranteed Party or any information received from the
Administrative Agent or any other Guaranteed Party and based upon such documents
and information it deems appropriate, made an independent investigation of the
transactions contemplated by the Loan Documents and the Parent Borrower, the
Company and their respective Subsidiaries, the business, assets, operations,
prospects and condition, financial or otherwise of the Parent Borrower, the
Company and their respective Subsidiaries, and any circumstances which may bear
upon such transactions or the obligations and risks undertaken herein with
respect to the Obligations, (ii) adequate means to obtain from the Parent
Borrower, the Company and their respective Subsidiaries on a continuing basis
information concerning the Parent Borrower, the Company and such Subsidiaries,
(iii) access to the Loan Documents and any other documents executed in
connection with the Loan Documents as it deems appropriate to make the
determinations set forth in clause (i) above, and (iv) not relied and will not
rely upon any representations or warranties of the Administrative Agent or any
other Guaranteed Party not embodied herein or any acts heretofore or hereafter
taken by the Administrative Agent or any other Guaranteed Party (including any
review by the Administrative Agent or any other Guaranteed Party of the affairs
of the Parent Borrower, the Company or their respective Subsidiaries).

 

Section 4.          Reserved.

 

Section 5.          Remedies upon Event of Default. If an Event of Default
occurs and is continuing, the Administrative Agent may exercise (or cause its
sub-agents to exercise) any or all of the remedies available to it (or to such
sub-agents) hereunder.

 

Section 6.          Fees and Expenses; Indemnification.

 

(a)          The Guarantors shall pay, or shall cause the Borrowers to pay, to
the Administrative Agent within ten (10) Business Days following written demand
therefor the amount of any and all reasonable and documented out-of-pocket
expenses, including Attorney Costs (which shall be limited to one firm of
counsel for the Administrative Agent and the Guaranteed Parties and, if
reasonably necessary, a single local counsel in each appropriate jurisdiction,
collectively, for the Administrative Agent and each Guaranteed Party (and, in
the case of an actual or perceived conflict of interest, one additional counsel
to the affected Indemnified Persons similarly situated)), that the
Administrative Agent may incur in connection with (x) the administration or
enforcement of this Agreement or (y) the exercise by the Administrative Agent of
any of its rights or powers under this Agreement; and

 

Section 7.          Additional Guarantors. Any Person may become a party hereto
by signing and delivering to the Administrative Agent a Guarantee Agreement
Supplement, whereupon such Person will become a “Guarantor” as defined herein.

 

Section 8.          Notices.

 

(a)          Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, emailed,
faxed or delivered to the applicable address, facsimile number (provided that
any matter transmitted by any Guarantor by facsimile (1) shall be promptly
confirmed by a telephone call to the recipient at the number specified below and
(2) shall be followed promptly by delivery of a hard copy original thereof) or
(subject to subsection (c) below) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

 8 

 

 

(i)          if to any Guarantor on the Closing Date or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 of the Credit Agreement or to
such other address, facsimile number, electronic mail address or telephone
number as will be designated by such party in a notice to the other parties;

 

(ii)         if to any Lender or any LC Issuer, to the Administrative Agent to
be forwarded to such Lender or such LC Issuer at its address, facsimile number,
electronic mail address or telephone number specified in its administrative
questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as will be designated by such party in a notice to
the Borrowers and the Administrative Agent;

 

(iii)        if to any other Guarantor (other than FGL or a Guarantor which is a
Guarantor on the Closing Date), to the address, facsimile number, electronic
mail address or telephone number specified for such Person in its first
Guarantee Supplement or to such other address, facsimile number, electronic mail
address or telephone number as will be designated by such party in a notice to
the other parties; and

 

(iv)        if to any Guaranteed Party Requesting Notice, to such address,
facsimile number, electronic mail address or telephone number as such party will
hereafter specify for the purpose by notice to the Administrative Agent.

 

All such notices and other communications will be deemed given or made upon the
earlier to occur of (i) actual receipt by the relevant party hereto and (ii) (A)
if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered. In no event will a voicemail message be effective as a
notice, communication or confirmation hereunder.

 

(b)          This Agreement may be transmitted and/or signed by facsimile or PDF
delivered by electronic mail. The effectiveness of any such documents and
signatures will, subject to applicable law, have the same force and effect as
signed originals and will be binding on the Borrowers, all Guarantors, the
Guaranteed Parties and the Administrative Agent. The Administrative Agent may
also require that any such documents and signatures be confirmed by a manually
delivered original thereof; provided, that the failure to request or deliver the
same will not limit the effectiveness of any facsimile or PDF document or
signature.

 

 9 

 

 

(c)          The Administrative Agent, the Lenders and the LC Issuers will be
entitled to rely and act on any notices purportedly given by or on behalf of any
Guarantor even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. The Administrative Agent or any Guarantor may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (B) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing subclause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 9.          No Implied Waivers; Remedies Not Exclusive. No failure by
the Administrative Agent or any Guaranteed Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
this Agreement will operate as a waiver thereof; nor will any single or partial
exercise by the Administrative Agent or any Guaranteed Party of any right or
remedy under any Loan Document preclude any other or further exercise thereof or
the exercise of any other right or remedy. The rights and remedies specified in
the Loan Documents are cumulative and are not exclusive of any other rights or
remedies provided by law.

 

Section 10.         Successors and Assigns. No Guarantor my assign or otherwise
transfer any of its rights or obligations hereunder other than in accordance
with the terms of the Credit Agreement.

 

Section 11.         Amendments and Waivers. Neither this Agreement nor any
provision hereof may be waived, amended, modified or terminated except pursuant
to an agreement or agreements in writing entered into by the parties hereto,
with the consent of such Lenders as are required to consent thereto under
Section 10.01 of the Credit Agreement.

 

Section 12.         Choice of Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement is to be construed in accordance with and governed
by the law of the State of New York.

 

(b)          Each of the parties hereto irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent may otherwise have to bring any action
or proceeding relating to this Agreement against any Guarantor or its properties
in the courts of any jurisdiction in the event such action or proceeding cannot
be heard or otherwise determined in the Supreme Court of the State of New York
sitting in New York County or the United States District Court of the Southern
District of New York.

 

 10 

 

 

(c)          Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in the first sentence of clause (b) of this Section. Each party hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such suit, action or proceeding in
any such court.

 

(d)          Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 8. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 13.         Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT.

 

Section 14.         Severability. If any provision of this Agreement is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of this Agreement will remain in full force and
effect in such jurisdiction and (ii) the invalidity or unenforceability of such
provision in such jurisdiction will not affect the validity or enforceability
thereof in any other jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIDELITY & GUARANTY LIFE   By: /s/ Dennis R. Vigneau Name: Dennis R. Vigneau
Title: Executive Vice President & Chief Financial Officer   FIDELITY US HOLDINGS
INC.   By: /s/ Dennis R. Vigneau Name: Dennis R. Vigneau Title: Executive Vice
President & Chief Financial Officer


 

FIDELITY & GUARANTY LIFE BUSINESS SERVICES, INC.   By: /s/ Dennis R. Vigneau
Name: Dennis R. Vigneau Title: Executive Vice President & Chief Financial
Officer


 

[Signature Page to Guarantee Agreement]

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent   By: /s/ Ann, Hurley Name: Ann,
Hurley Title: Manager, Agency


 

[Signature Page to Guarantee Agreement]

 

 

 

 

Exhibit A

 

GUARANTEE AGREEMENT SUPPLEMENT

 

This GUARANTEE AGREEMENT SUPPLEMENT dated as of _______________ is entered into
by and between [NAME OF GUARANTOR] (the “Guarantor”) and Royal Bank of Canada,
as Administrative Agent.

 

WHEREAS, the Guarantors party thereto and Royal Bank of Canada, as
Administrative Agent, are parties to a Guarantee Agreement dated as of November
30, 2017 (as amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
under which the Guarantors guarantee certain of the Obligations of the
Borrowers;

 

WHEREAS, the Guarantor desires to become a party to the Guarantee Agreement as a
Guarantor thereunder; and

 

WHEREAS, terms defined in the Guarantee Agreement (or whose definitions are
incorporated by reference in Section 1 of the Guarantee Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Guarantee. The Guarantor unconditionally guarantees the full and
punctual payment of each Obligation when due (whether at stated maturity, upon
acceleration or otherwise). The Guarantor acknowledges that, by signing this
Guarantee Agreement Supplement and delivering it to the Administrative Agent,
the Guarantor becomes a “Guarantor” for all purposes of the Guarantee Agreement
and that its obligations thereunder are subject to all the provisions of the
Guarantee Agreement (including those set forth in Section 2 thereof) applicable
to the obligations of a Guarantor thereunder.1

 

2.          Party to Guarantee Agreement. Upon delivering this Guarantee
Agreement Supplement to the Administrative Agent, the Guarantor will become a
party to the Guarantee Agreement and will thereafter have all the rights and
obligations of a Guarantor thereunder and be bound by all the provisions thereof
as fully as if the Guarantor were one of the original parties thereto.

 

3.          Address of Guarantor. The address, facsimile number, electronic mail
address and telephone number of the Guarantor for purposes of Section 8 of the
Guarantee Agreement are:

 



 

1 The provisions of this supplement may be modified with respect to any
Guarantor which is a Foreign Subsidiary in order to take into account general
statutory limitations, financial assistance, corporate benefit, fraudulent
preference principles, capital maintenance rules, “thin capitalisation” rules
and similar principles that may limit the ability of a Foreign Subsidiary to
Guarantee the Obligations or require that such Guarantee be limited by an amount
or otherwise, in each case in a manner reasonably determined by the Borrowers
and the Administrative Agent.

 

 

 

 

[address]

 

[facsimile number]

 

[e-mail address]

 

[telephone number]

 

4.          Representations and Warranties. The Guarantor hereby represents and
warrants that:

 

(a)the Guarantor is a corporation2 duly organized, validly existing and in good
standing (to the extent such concept is applicable) under the laws of
[jurisdiction of organization], except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect;

 

(b)the execution and delivery of this Guarantee Agreement Supplement by the
Guarantor and the performance by it of its obligations under the Guarantee
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (except such as have been obtained on or prior to the date hereof) and
do not contravene the terms of the Guarantor’s or any of its Subsidiaries’
articles of incorporation, by-laws or other organizational documents;

 

(c)the execution and delivery of this Guarantee Agreement Supplement by the
Guarantor and the performance by it of its obligations under the Guarantee
Agreement as supplemented hereby do not result in any breach, violation or
contravention of, or result in or require the creation of any Lien under any
material Contractual Obligation or Material Indebtedness to which such Guarantor
is a party, or any Requirement of Law, order, injunction, writ or decree of any
Governmental Authority binding upon it, except to the extent that such conflict,
breach, violation, contravention or Lien, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

 

(d)the Guarantee Agreement as supplemented hereby constitutes a valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability; and

 



 

2 Modify as needed if not a corporation.

 

 A-2 

 

 

(e)each of the representations and warranties set forth in the Guarantee
Agreement is true and correct in all material respects as applied to the
Guarantor (for purposes of this clause (e), references in said Sections to a
“Guarantor” are deemed to refer to the Guarantor and references to the “Closing
Date” are deemed to refer to the date on which the Guarantor signs and delivers
this Guarantee Agreement Supplement).3

 

5.          Governing Law. This Guarantee Agreement Supplement is to be
construed in accordance with and governed by the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]



 



 

3 This supplement may, with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed), include such schedules (or
updates to schedules) as may be necessary to qualify any representation or
warranty with respect to the Guarantor executing this supplement as may be
necessary to qualify any representation or warranty with respect to such
Guarantor set forth in any Loan Document to the extent necessary to ensure that
such representation or warranty is true and correct in all material respects to
the extent required hereby or by the terms of any other Loan Document.

 

 A-3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.



 

[NAME OF GUARANTOR]   By:   Name:   Title:     ROYAL BANK OF CANADA as
Administrative Agent   By:   Name:   Title:  


 

[Signature Page to Guarantee Agreement]

 



 

 